Citation Nr: 9920158	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.   94-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from December 1984 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which continued a 10 percent rating for 
a left knee disability and severed service-connection for a 
right knee arthritis.  In a July 1998 decision, the Board 
increased the evaluation of the left knee disability from 10 
percent to 30 percent disabling prior to March 1997, the date 
on which the appellant had undergone left knee surgery.  The 
issue of entitlement to an increased evaluation for the left 
knee disability from March 3, 1997 was remanded by the Board 
for additional development.

By an implementing rating decision dated September 1998, the 
RO increased the evaluation of the left knee disability from 
10 percent to 30 percent effective in January 1997.  The 
decision of the Board which follows addresses the rating for 
the left knee disability from March 3, 1997.


FINDINGS OF FACT

1.  All evidence necessary for an equitable determination of 
the issues on appeal has been obtained by the RO.  

2.  From March 3, 1997, the left knee disability was 
manifested principally by pain, including pain on motion, and 
left quadriceps weakness; there was severe impairment of the 
knee and additional functional impairment during flare- ups 
or with increased use of the knee. 



CONCLUSION OF LAW

The criteria for a disability evaluation of 40 percent for a 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.20, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The history of the left knee disability was set forth in the 
July 1998 Bord decision, and will not be repeated here.  

On March 3, 1997, the appellant underwent arthroscopic left 
knee chondroplasty, synovectomy and removal of chondral loose 
bodies.  Prior to the surgery, the knee was described as 
markedly symptomatic.  Complaints included pain, swelling and 
episodes of giving way.  

By April 1997, the left knee had improved.  There was no 
significant effusion in knee.  Range of motion was from 0 to 
120 degrees of flexion.  The appellant had mild medial laxity 
with firm end- point.  Functional capacity evaluation 
conducted by Occupational Therapy Rehab Services, dated May 
1997, showed an average of 50 percent strength deficit to the 
left knee musculature in flexion and extension as compared to 
the right musculature.  Range of motion of the left knee was 
from 4 to 124 degrees.  He had an antalgic gait with poor 
left heel strike and swing.  His range of motion deficits 
functionally limited his ability to squat, kneel and 
unilaterally weight bear or walk for extended periods of 
time.  His disability made it unsafe for him to climb and 
balance at heights, thus, he was unable to meet the 
requirements to return to work as a Service Technician.

By July 1997, William R. Marshall, M.D., indicated that the 
appellant was capable of medium level work with no squatting, 
kneeling or climbing.  Range of motion of the left knee was 
from 0 to 125 degrees of flexion with patellofemoral 
crepitation, click and pop.  He wore a slip- on EPI support 
and his knee was clinically stable.  There was no evidence of 
redness, warmth or swelling.

A September 1997 record from Dr. Marshall indicates that the 
appellant lost his job as a communications technician.  He 
wore an EPI neoprene hinged left knee brace.  He was walking 
independently, but slightly favoring the left knee.  He had 
difficulty with deep squat or single leg hop.  The range of 
motion of his left knee was 0-115 degrees with crepitation 
and equivocal McMurray sign.  There was no redness, warmth, 
or effusion.  X-rays showed preservation of joint space, 
however, with degenerative arthritis.

A VA examination in October 1998 indicates that the 
appellant's left knee was markedly symptomatic.  He 
complained that his knee was actually as bad as it had been.  
He described chronic pain worsened by weight bearing.  He 
asserted that he had difficulty going up and down stairs as 
well as activities such as squatting or stooping.  He moved 
around with a definite limp on the left.  He lacked 5 degrees 
from terminal extension and had 125 degrees flexion.  He 
demonstrated marked pain and guarding on range of motion 
testing secondary to pain.  He had tenderness to palpation 
about the patellofemoral joint as well as over the lateral 
joint line region.  He had mild tenderness over the medial 
joint line.  The examination was not able to demonstrate any 
instability.  

X-rays of the left knee revealed post arthroscopy times three 
including two procedures for a torn lateral meniscus with the 
most recent procedure being a chondroplasty, synovectomy, and 
removal of loose bodies.  There was painful motion as well as 
weakness of the left quadriceps.  There was mild atrophy of 
the quadriceps.  It was felt that he would have significant 
limitation of functional ability during flare-ups or with 
increased use of the knee.  However, the examiner opined that 
it was not feasible to attempt to express any additional 
limitation of motion because it cannot be determined with any 
degree of medical certainty.

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Priscilla v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone VA 
examination and has submitted private medical evidence.  The 
record does not reveal any additional sources of relevant 
information, which may be available concerning the status of 
the knee.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. § 3.321(a) (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The determination of whether an increased 
evaluation is warranted is to be based on a review of the 
entire evidence of record, including medical and industrial 
history, and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41 (1998).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Under these criteria, the appellant is 
currently in receipt of a 30 percent rating which 
contemplates a knee disability which is severe in nature, as 
would be manifested by severe impairment of the knee with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), leg flexion limited to 15 degrees (Diagnostic Code 
5260), leg extension limited to 20 degrees (Diagnostic Code 
5261), and impairment of the tibia or fibula, by either 
nonunion or malunion, with marked knee or ankle disability 
(Diagnostic Code 5262).

A 40 percent rating is warranted for knee, ankylosis in 
flexion between 10 degrees and 20 degrees (Diagnostic Code 
5256), leg, limitation of extension of extension limited to 
30 degrees (Diagnostic Code 5261) and impairment of the tibia 
or fibula, by nonunion of with loose motion, requiring brace 
(Diagnostic Code 5262).

A 50 percent rating is warranted when there is knee ankylosis 
of extremely unfavorable in flexion at an angle of 45 degrees 
or more and leg limitation of flexion to 45 degrees.

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Where limitation of 
motion is compensable under the schedular criteria in the 
diagnostic code(s) applicable to the joint(s) involved; the 
corresponding rating will be based upon limitation of motion 
under the appropriate diagnostic code(s) for the joint(s) 
involved.  Id.; see also Hicks v. Brown, 8 Vet. App. 417 
(1995).

The RO has rated left knee disability under Diagnostic Codes 
5010- 5257 and more recently under Diagnostic Codes 5010-
5262.  In view of the fact that the knee disability does not 
currently produce nonunion of the tibia or fibula or 
ankylosis, ratings under Diagnostic Codes 5256 and 5262 are 
not appropriate.  As to limitation of flexion and extension, 
neither is to the degree that would warrant a higher rating 
under Diagnostic Codes 5260 or 5261.

Since March 3, 1997, the knee has been markedly symptomatic, 
and, in the Board's opinion, is appropriately rated by 
analogy to impairment of the knee with recurrent subluxation 
or lateral instability under Diagnostic Code 5257.  The most 
recent evidence shows that manifestations of the disability 
consist principally of pain, including pain on motion, and 
weakness with mild quadriceps atrophy.  There is no 
instability, but there is history of recurrent swelling and 
giving way.  The Board finds that this symptomatology 
establishes that there is severe impairment of the knee, 
which is precisely the degree of impairment contemplated by a 
30 percent rating under Diagnostic Code 5257.  However, the 
arthritis also produces additional loss of functional ability 
during flare-ups  or on increased use. This being the case, 
the is appellant is entitled to an additional 10 percent 
rating according to the principles set forth in DeLuca v.  
Brown, 8 Vet.App. 202 (1995); 
VAOPGCPREC 9-98.  With application of 38 C.F.R. § 4.25, a 40 
percent rating for the knee is warranted from March 3, 1997.


ORDER

Entitlement to an increased rating for a knee disability from 
March 3, 1997 is granted, subject to the criteria that govern 
the payment of monetary awards. 


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

